Order entered November 22, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01121-CR
                                         No. 05-18-01122-CR

                                OSCAR PEREACRUZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause No. F18-00276-S & F18-00275-S

                                             ORDER
       We RENSTATE these appeals.

       On July 24, 2019, we abated the appeals for a hearing to determine why appellant’s brief,

originally due April 7, 2019, had not been filed. On September 30, 2019, retained counsel Jeff P.

Buchwald filed a copy of the motion to withdraw that he had filed in the trial court. That

motion, however, was not granted. We notified Mr. Buchwald that until a proper order granting

his motion to withdraw was filed with this Court, he was still counsel of record. Thereafter, Mr.

Buchwald notified the Court he was negotiating with appellant’s family regarding representation.

On November 7, 2019, he notified the Court he agreed to continue representing appellant and

would be filing a brief in the future.
We ORDER appellant’s brief due on or before January 3, 2020.



                                        /s/    BILL PEDERSEN, III
                                               JUSTICE